Citation Nr: 1747987	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-39 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia, that denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

The Veteran's claim of service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has characterized the issues of the case as reflected on the title page.

In October 2012, the Veteran testified at a Board hearing before the undersigned via video conference with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the Veteran's claims file.

In March 2013, the Board reopened the claim and remanded the case to the RO for additional development and a decision on the merits of the reopened claim.

At the time of the Board hearing, the Veteran was represented by a private attorney.  In a May 2015 RO Duty to Assist Letter, the RO informed the Veteran that his attorney was no longer certified to represent Veterans before VA and informed him how he could obtain representation by a Service Representation Organization.  (05/27/2015 VBMS-Standard 5103 Notice)  See 38 C.F.R. §§ 14.627(a), 14.629 (2016).  There is no indication that the Veteran appointed another representative.  Hence, he is now deemed to be pro se.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a confirmed diagnosis of PTSD.

2.  The weight of the evidence is against a finding that an acquired mental disorder other than PTSD had onset in active service or is otherwise causally connected to active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2016).


2.  The requirements for entitlement to service connection for an acquired mental disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the November 2009 rating decisions, via a May 2008 letter, VA provided the Veteran with notice.  Further, pursuant to the October 2013 Board remand, the RO issued the Veteran another letter in May 2015 to conform with the evidence and bases of the claims.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In this vein, the Veteran was not afforded an examination as part of the initial adjudication of his claim.  This was not a failure to assist him, however, as the RO determined that new and material evidence to reopen the claim had not been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's service treatment records (STRs), and VA treatment records, including the VA examination reports are in the claims file.  Further, as noted earlier, the Board remanded the case for additional development and an examination in conjunction with the reopened claim.  See id.  The Veteran has not asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

PTSD

In addition to the general requirements for service connection set forth above, there are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS-5 (DSM-5).

The Veteran's MOS was Food Service Specialist, cook.  His claimed stressor is related to the personal distress that he underwent prior to hand grenade training while he was in basic training.  In his written submissions and his hearing testimony, he asserted that after his sergeant gave instructions on the importance of the correct way to use a hand grenade and all of the potential adverse consequences if not done right, the Veteran stated that he was terrified and wanted nothing to do with it.  After he was unsuccessful at avoiding the training, he went AWOL in an attempt to avoid it.  He asserts that he has experienced bad dreams ever since as a result.  The Veteran asserts further that his long-term alcohol abuse and dependence actually have been efforts at self-medication on his part.  (10/03/2012 VBMS-Hearing Testimony)

Other than for his referral to treatment and rehabilitation for drug and alcohol use. there are no entries in the STRs that are related to treatment for symptoms possibly related to a mental disorder.  The drug and alcohol records do not note any reported symptoms that a medical professional related to an underlying mental disorder.  (12/22/2015 VBMS-STR-Medical, 1st Entry, p. 11-12, 13)  The Veteran declined a physical examination prior to his separation from active service. (12/22/2015 VBMS-STR-Medical, 2nd Entry, p. 25)

As noted earlier, the Board remand directed that an examination be conducted.  The examination report (04/24/2017 VBMS-C&P Exam-DBQ Psych) reflects that the examiner conducted a review of the claims file as part of the examination.  Based on the review of the claims file and the results of the examination, the examiner determined that the Veteran's reported symptoms did not meet the diagnostic criteria for PTSD.  The examination report reflects that the Veteran reported that he found his military training to be hard; and, after his assignment to Germany, he found it scary at first, but he got used to it, and it was not too bad.  He reported further that he rarely had to pull guard duty.  He denied having received any in-service psychiatric treatment.  As for his claimed stressor, he told the examiner that he was expected to complete hand grenade training during basic training.  All the soldiers were warned to be careful or they could be hurt.  The Veteran reported that he had a bad dream about the training the night before it was scheduled, and went AWOL so he would not have to do it.  He returned to base and completed the training the next day.  No one was injured during training.  He was administered an Article 15 for missing the training.

The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, as his claimed stressor did not meet Criterion A, exposure to actual or threatened death or serious injury.  The Veteran's "fear" was of a military training event.  (Examination Report, p. 13; 04/24/2017 VBMS-C&P Exam-DBQ Med Opinion)

Although PTSD was not diagnosed, the examiner did enter current diagnoses of bipolar disorder, recent episode depressed; alcohol use disorder; and, cannabis use disorder.  The Veteran reported that his childhood was not very good, as his mother left the family when he was only six years of age, and he was raised by his grandmother and father.  He opined that he did not think that he actually had a childhood.  He reported that his father was physically abusive on an almost daily basis during his childhood.  The Veteran reported that he was a below-average student in school, and he quit at age 16 to help his father work and to work in a glass factory.  Regarding his time in service, he reported he got along well with the other soldiers and his commanding officers.  He was able to form friendships and relationships with others.  He denied any history of military sexual trauma.  The Veteran reported a long history of alcohol use.  In fact he enlisted in the Army to avoid jail after he wrecked a car and damaged guardrails while driving under the influence.  He reported further that he started using alcohol heavily during his teen years as well as frequent use of marihuana; and, while in the military he got in trouble because of alcohol and marihuana use.

The examiner opined that it was not at least as likely as not that the currently diagnosed bipolar disorder had onset in active service or that it is causally connected to active service.  The examiner noted that, other than alcohol/drug abuse, the Veteran's denied having received any mental health treatment prior to or during active service, and his records noted that the first mention of treatment or problems was in 2005 when he was admitted to a civilian hospital.  As for the alcohol and drug use disorders, the examiner opined that, given the Veteran's reported history, to include the fact that his alcohol abuse caused him to opt for the military to avoid jail, those disorders did not have onset in active service.  (06/26/2017 VBMS-C&P Exam-DBQ Med Opinion)

The Board notes that there are entries in the outpatient records where the Veteran reported current depression, panic attacks, and nightmares similar to ones he claims to have had in the military.  He reported further that he had difficulty with anxiety, fear, and depression while in Germany.  The only specific in-service example that he reported was an instance of awakening while shivering while on red alert, and he could not get enough blankets.  (08/11/2010 VBMS-Medical Treatment-Government Facility, p. 27, 52)  Concerning the first, the examination report reflects that the Veteran told the examiner that after he adjusted to being in Germany, it was not that bad.  Further, the Veteran's claim of being on red alert is inconsistent with his report that he rarely pulled guard duty.  These entries also note that, in October 2007, while in VA in-patient treatment for alcohol use, the Veteran's fellow residents suggested that he might have PTSD.  He was then given a Workbook to review and compare his symptoms.  The Veteran later reported that his work with the Workbook led him to believe that he had PTSD secondary to his mother's abandonment of him.  (Id., p. 73-76)  The Board fully realizes that the Veteran is not a medical professional.  The clearest the Veteran was about his reported nightmares was that one entail his being at a funeral and seeing himself in a coffin.  (Id., p. 90)  The vast majority of the outpatient records note that the Veteran's reported depression and other symptoms, to include three suicide attempts, one in 1999 and two in 2004, were all related to ended relationships, one as a result of his fiancé dying as a result of a heart attack.  (Id., p. 2, 9, 35)

In light of the above, the Board finds that the examiner's findings and opinions are supported by the evidence of record, and that the examiner provided an explanation for the findings and opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Hence, the Board finds the examiner's findings and opinions highly probative and assigns them significant weight.

The Board notes that the examiner opined did not address whether the Veteran's military service aggravated the diagnosed alcohol use and drug use disorders.  Nevertheless, the Board finds no deficiency in the examination findings.  In the absence of a causal connection with a service-connected disorder, including an acquired mental disorder, alcohol or drug use is not considered in line of duty and is not subject to service connection.  See 38 C.F.R. § 3.301.

 In light of all of the above, the Board finds that the preponderance of the evidence is against the claims.  38 C.F.R. §§ 3.303, 3.304(f).


ORDER


Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


